Christiancy, J.
I concur with my brethren, that the defendant in attachment, to sustain this proceeding for setting it aside, must be entitled to a return of the property. But if the defendant, as between himself and the plaintiff, is entitled to the return^ this is sufficient, and we cannot in this proceeding adjudge the rights existing as between the defendant and other persons not parties to the suit.
I think the defendant in attachment in this case shows, that, as between himself and the plaintiff, he is entitled to have the property restored to him, if the attachment be set aside.